Citation Nr: 0611549	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than May 1, 2002, 
for an increase in compensation benefits for a dependent 
spouse.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Lincoln, Nebraska.  The appeal is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In accordance with 38 U.S.C.A. § 5103(a), VA has a duty to 
inform the veteran of the evidence necessary to substantiate 
his claim for an earlier effective date for dependent spouse 
benefits.  Despite the December 2003 Board memorandum 
directing such action, he has not yet been provided the 
required notice.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The letter sent to the veteran in September 2004 
deals with evidence needed to substantiate an increased 
rating claim, not the evidence necessary to substantiate the 
current appeal. 

Accordingly, the case is remanded for the following action:

1.  Review the claims file and ensure 
that the veteran is properly notified of 
the evidence needed to establish 
entitlement to an earlier effective date 
for dependent spouse benefits.

2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N.W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


